t c summary opinion united_states tax_court andrew christopher sanek petitioner v commissioner of internal revenue respondent docket no 4700-14s filed date andrew christopher sanek pro_se jamie a schindler for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and in effect for rule references are to the tax_court rules_of_practice and procedure reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined a dollar_figure deficiency in petitioner’ sec_2010 federal_income_tax and imposed a dollar_figure sec_6662 accuracy-related_penalty after concessions the issues for decision are whether petitioner is entitled to deductions claimed on a schedule a itemized_deductions in excess of the amounts now allowed by respondent and is liable for a sec_6662 accuracy-related_penalty background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in florida petitioner holds a bachelor’s degree in construction management from the university of florida during the year in issue he worked as a project manager for kirlin florida llc kirlin a mechanical contractor at the time his normal post of duty was at kirlin’s riviera beach florida office office but he spent the respondent concedes petitioner’s entitlement to a dollar_figure travel expense deduction related to rent and petitioner concedes the remaining portion of the claimed travel expense deduction or dollar_figure petitioner concedes that he is entitled at most to a dollar_figure vehicle expense deduction entire year in issue working on jobsites in miami first on a project at the miami airport that lasted until date and then at marlins park for the remainder of the year with the exception of his two-week vacation petitioner typically worked five days a week while working on the above-referenced projects in the miami area petitioner stayed in a rented apartment room in weston florida weston apartment approximately miles from the miami airport and marlins park jobsites on friday afternoons he traveled by car approximately miles from either the miami airport or the marlins park jobsite to the office and then another miles to sebastian florida where he maintained his residence typically he returned to the miami area on monday mornings usually stopping at the office along the way to whatever jobsite he was working at that day he maintained a sunpass account that he used to pay tolls kirlin did not provide housing to petitioner or reimburse him for the weston apartment nor did it provide him a per_diem travel allowance kirlin reimbursed petitioner for mileage driven in connection with his employment to the extent discussed below at all times relevant petitioner maintained a monthly mileage log in which he recorded daily entries showing as relevant a date a beginning and ending odometer reading and total miles driven petitioner used his personal automobile in connection with employment-related travel kirlin’s employee_business_expense reimbursement policy reimbursement policy provided for reimbursement for_the_use_of personal vehicles to conduct business in and around the work place and to drive to another location for business according to the reimbursement policy an employee was entitled to reimbursement for mileage at the rate established by the irs in practice however kirlin provided petitioner with a mileage_allowance of dollar_figure per month pursuant to what was apparently a nonaccountable_plan see sec_1_62-2 income_tax regs the monthly mileage reimbursements are included in the income shown on petitioner’ sec_2010 federal_income_tax return which he prepared and filed electronically that return includes a schedule a as relevant on the schedule a petitioner claimed a dollar_figure unreimbursed employee_business_expense deduction the details of the unreimbursed employee_business_expense deduction are shown on a form_2106 employee business_expenses also included with petitioner’ sec_2010 return as follows expense amount vehicle dollar_figure tolls travel big_number unspecified business_expenses big_number total big_number unspecified business_expenses include dollar_figure for_the_use_of a cell phone dollar_figure for steel-toe construction work boots and dollar_figure for work shirts on the form_2106 petitioner mistakenly multiplied his total employee business_expenses of dollar_figure by for a result of dollar_figure and reported that amount on line column b the amount reported on line column b which should have been zero was taken into account in the calculation of petitioner’s employee_business_expense deduction this in turn caused petitioner to overstate the claimed employee_business_expense deduction by dollar_figure on schedule a of hi sec_2010 return at trial the parties mistakenly proceeded as though the overstated amount related to petitioner’s meals expense however in a letter to respondent dated date petitioner acknowledged this mistake and appeared to concede entitlement to the deduction at trial in the notice respondent disallowed the entire deduction for unreimbursed employee_expenses and imposed a sec_6662 accuracy-related_penalty according to the notice petitioner did not establish that the business_expense was paid_or_incurred during the taxable_year and that the expense was ordinary and necessary to his business respondent also imposed a sec_6662 accuracy-related_penalty for negligence or disregard of rules or regulations other adjustments made in the notice need not be discussed as they are computational or have no consequence to the deficiency here in dispute discussion as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any claimed deduction rule a 503_us_79 292_us_435 this burden requires the taxpayer to substantiate expenses for deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred see sec_6001 hradesky v commissioner t c pincite sec_1_6001-1 income_tax regs in the event that a taxpayer establishes that a petitioner does not claim and the record does not show that the provisions of sec_7491 are applicable and we proceed as though they are not deductible expense has been paid but is unable to substantiate the precise amount we generally may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of the taxpayer’s own making 39_f2d_540 2d cir we cannot estimate a deductible expense however unless the taxpayer presents evidence sufficient to provide some basis upon which an estimate may be made 85_tc_731 taxpayers may deduct ordinary and necessary expenses paid in connection with operating a trade_or_business sec_162 122_tc_305 generally the performance of services as an employee constitutes a trade_or_business 54_tc_374 a deduction under sec_162 generally is not allowable to an employee to the extent that the employee is entitled to but does not claim reimbursement of the expense 79_tc_1 24_tc_21 such an expense generally is not considered necessary see 788_f2d_1406 9th cir aff’g tcmemo_1984_533 podems v commissioner t c pincite sec_274 imposes strict substantiation requirements for travel entertainment gift and listed_property including passenger automobiles expenses 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date under sec_274 the taxpayer generally must substantiate either by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place the expense was incurred the business_purpose of the expense and in the case of an entertainment or gift expense the business relationship to the taxpayer of each expense incurred for listed_property expenses the taxpayer must establish the amount of business use and the amount of total use for such property see sec_1_274-5t temporary income_tax regs fed reg date substantiation by adequate_records requires the taxpayer to maintain an account book a diary a log a statement of expense trip sheets or a similar record prepared contemporaneously with the expenditure and documentary_evidence eg receipts or bills of certain expenditures sec_1_274-5 income_tax regs sec_1_274-5t temporary income_tax regs fed reg date substantiation by other_sufficient_evidence requires the production of corroborative evidence in support of the taxpayer’s statement specifically detailing the required elements sec_1_274-5t temporary income_tax regs fed reg date i vehicle and toll expenses petitioner claimed unreimbursed employee_business_expense deductions for vehicle expenses of dollar_figure and tolls of dollar_figure petitioner now claims that he is entitled at most to a dollar_figure vehicle expense deduction in addition to the dollar_figure tolls expense deduction according to petitioner the deduction he now claims includes mileage driven only on his friday afternoon travel from either the miami airport or the marlins park jobsite to the office and on his monday morning drives from the office to either the miami airport or the marlins park jobsite petitioner computed the dollar_figure deduction he now claims for vehicle expenses by applying the applicable standard mileage rate of cents per mile to the dollar_figure business miles he claims to have driven the commissioner generally updates the optional standard mileage rates annually see sec_1_274-5 income_tax regs the standard mileage rate of cents per mile for is set forth in revproc_2009_54 sec_2 2009_51_irb_930 petitioner contends that the tolls were paid through the use of a sunpass account according to petitioner the tolls expense includes only tolls paid for travel between the office and the miami area jobsites according to respondent petitioner is not entitled to a deduction for vehicle and toll expenses because those expenses were reimbursable by his employer see lucas v commissioner t c pincite 24_tc_21 respondent further argues that petitioner has failed to adequately substantiate those expenses kirlin’s written mileage reimbursement policy notwithstanding we find from petitioner’s credible testimony on the point that in practice the company reimbursed his employment-related mileage only to the extent of dollar_figure per month and that amount is included in the income shown on hi sec_2010 return we further find that kirlin’s practice rather than its written policy controls under the circumstances the applicable regulations provide that the vehicle and toll expenses if properly substantiated are allowable as miscellaneous_itemized_deductions see sec_1_62-2 income_tax regs taking into account his credible testimony on the point and his required duties as a project manager for kirlin including the locations of the office and the jobsites where he performed his work and after reviewing his mileage logs we find that petitioner has established that he traveled dollar_figure business miles and he is entitled to a deduction for those miles as an unreimbursed employee_business_expense with reference to the dollar_figure deduction for tolls petitioner provided bank records showing debits from his bank account to replenish his sunpass account as well as sunpass documentation showing the effective toll rates as of date for tolls from the office to the miami area because his sunpass documentation is from a year other than the year in issue we cannot determine the amount petitioner expended for sunpass charges related to business miles petitioner has failed to satisfy the strict substantiation requirement of sec_274 with regard to the tolls expense deduction and accordingly he is not entitled to a deduction for tolls ii unspecified business_expense petitioner claimed an unspecified business_expense deduction relating to dollar_figure for_the_use_of a cell phone dollar_figure for steel-toe construction work boots and dollar_figure for work shirts a cell phone expense petitioner’s bank records indicate that he incurred charges for_the_use_of a cell phone during the year in issue this documentation does not provide sufficient detail to distinguish between charges for business and personal_use thus the court is unable to estimate a deductible amount see cohan v commissioner f 2d pincite see also vanicek v commissioner t c pincite accordingly petitioner is not entitled to a deduction for cell phone expenses b clothing the cost of clothing may be deductible if the clothing is of a type specifically required as a condition_of_employment it is not adaptable to general usage as ordinary clothing and it is not so worn 30_tc_757 petitioner testified that he purchased steel-toe construction work boots for dollar_figure and work shirts for dollar_figure during the year in issue and we accept his testimony that he did we find that the work boots satisfy the criteria set forth in yeomans and therefore petitioner is entitled to a dollar_figure deduction for them see cohan v commissioner f 2d pincite however he failed to establish that the work shirts were not suitable or adaptable to general use as ordinary clothing consequently he is not entitled to a deduction for that expense iii accuracy-related_penalty lastly we consider whether petitioner is liable for a sec_6662 accuracy-related_penalty various grounds for the imposition of that penalty are set forth in the notice nevertheless if petitioner shows that he acted in good_faith and there is reasonable_cause for the underpayment then the sec_6662 accuracy-related_penalty is not applicable see sec_6664 116_tc_438 petitioner who is relatively unsophisticated as to tax matters made a reasonable attempt to comply with the provisions of the code and to exercise ordinary and reasonable care in the preparation of hi sec_2010 return we are satisfied that petitioner had reasonable_cause and acted in good_faith with respect to the underpayment_of_tax that will remain see sec_6664 he is not liable for the sec_6662 accuracy-related_penalty to reflect the foregoing decision will be entered under rule
